Citation Nr: 1617618	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  11-34 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based rating on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1957 to August 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

Following that hearing, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) in August 2015 for additional development.  The case has since been returned to the Board for appellate review.  

This case consists of documents in Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the August 2015 remand, the Board directed the AOJ to obtain an opinion regarding the Veteran's employability.  The directives specified that the opinion should consider all of the service-connected conditions, including the combined impact of those service-connected conditions on the Veteran's ability to work.  Opinions were subsequently obtained in October 2015 and December 2015 that each considered the individual impact of the Veteran's right shoulder and hearing problems, respectively, but neither opinion considered the collective impact of both the musculoskeletal and audiological disabilities.  

Moreover, the December 2015 opinion was based on the premise that the Veteran had denied any history of job-related problems due to hearing loss, despite the fact that the Veteran had previously reported hearing difficulties as having an impact on his occupational activities to the September 2010 VA audiological examiner.  At that examination, he specified that he has difficulty understanding words in the presence of noise and at a distance.  Additionally, the Veteran testified that his hearing would be a limitation with regard to supervisors giving him instructions or using the phone.  

For these reasons, the Board finds that the case must be remanded to obtain an additional opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any healthcare providers who have provided treatment for his service-connected disabilities.  This request should include any outstanding records from Dr. R.V.A. and from Dr. O.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

2.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel. 

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. 

The ultimate purpose of the VA social and industrial survey is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work. 

The report should indicate how the Veteran's service-connected disabilities alone affect his employability.  The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type. 

A written copy of the report should be associated with the claims folder.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


